 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                      No. CR-15-00707-001-PHX-SRB
10                    Plaintiff,                        ORDER
11       v.
12       Abdul Malik Abdul Kareem,
13                    Defendant.
14
15            Pending before the Court is Defendant Abdul Malik Abdul Kareem (“Defendant”)’s
16   Motion for a New Trial, Judgment of Acquittal, or Dismissal as to Count 4 of the
17   Indictment (“Motion”). (Doc. 692, (“Mot.”).)
18   I.       BACKGROUND
19            The factual background of this case is more fully summarized in the Court’s January
20   23, 2017 and December 23, 2019 Orders. (See Doc. 469, 1/23/17 Order at 2 n.1; Doc. 640,
21   12/23/2019 Order at 1–2.) In short: on May 3, 2015, Elton Francis Simpson and Nadir
22   Hamid Soofi opened fire at a Prophet Muhammad drawing contest in Garland, Texas,
23   before being shot and killed at the scene. (12/23/2019 Order at 1.) Defendant’s role in the
24   attack included supplying Simpson and Soofi with money, firearms, and ammunition. (Id.)
25            Defendant was indicted on June 10, 2015. (Doc. 1, Indictment.) On September 1,
26   2015, the First Superseding Indictment was issued, charging Defendant with four counts.1
27   1
      The First Superseding Indictment charged Defendant with conspiracy, in violation of 18
     U.S.C. § 371; interstate transportation of firearms with the intent to commit a felony, in
28   violation of 18 U.S.C. §§ 924(b) and 18 U.S.C. § 2; making false statements to the FBI, in
     violation of 18 U.S.C. § 1001(a)(2); and being a felon in possession of a firearm, in
 1   On September 28, 2015, Defendant filed a motion to dismiss the First Superseding
 2   Indictment or suppress evidence on the basis that the FBI violated Defendant’s due process
 3   rights by failing to disclose exculpatory evidence. (Doc. 85, Mot. to Dismiss Indictment
 4   or Suppress Evid. (“MTD FSI”).) The Court denied that motion on December 29, 2015.
 5   (Doc. 160, 12/29/2015 Order.)
 6          On December 22, 2015, a Second Superseding Indictment was issued adding one
 7   count.2 Relevant to Defendant’s pending Motion is Count 4, which charged that
 8                 On or about June 10, 2015, in the District of Arizona,
                   KAREEM, having been convicted of a crime punishable by
 9                 imprisonment for a term exceeding one year, that is,
                   Aggravated Driving Under the Influence in the State of
10                 Arizona, did knowingly possess in and affecting interstate
                   commerce firearms, that is, a Taurus model 85 Ultralite .38
11                 caliber revolver and a Tanfoglio model Witness 9mm pistol.
12                 All in violation of Title 18, United States Code, Section
                   922(g)(1).
13
14   (SSI at 5.) Defendant did not challenge any aspect of the Second Superseding Indictment.
15          Trial by jury began on February 16, 2016 and lasted nineteen days. After three days
16   of deliberating, the jury found Defendant guilty on all counts. (See Doc. 285, Verdict
17   (“Verd.”).) The Court sentenced Defendant to 30 years in prison.3
18          Defendant appealed his convictions and sentences and the United States cross-
19   violation of 18 U.S.C. § 922(g)(1). (Doc. 57, First Superseding Indictment (“FSI”) at 1.)
     2
       The Second Superseding Indictment charged Defendant with five counts: knowingly and
20   intentionally conspiring to transport firearms and ammunition in interstate commerce with
     the intent to commit crimes punishable by imprisonment exceeding one year in violation
21   of 18 U.S.C. § 924(b) with overt acts in furtherance thereof, in violation of 18 U.S.C. § 371
     (Count One); knowingly and intentionally transporting firearms and ammunition in
22   interstate commerce with the intent to commit crimes punishable by imprisonment
     exceeding one year, in violation of 18 U.S.C. § 924(b) and 18 U.S.C. § 2 (Count Two);
23   knowingly and willfully making false, fraudulent, and fictitious material statements and
     representations to the Federal Bureau of Investigation, in violation of 18 U.S.C. §
24   1001(a)(2) (Count Three); having been convicted of a crime punishable by imprisonment
     for a term exceeding one year, knowingly possessing, in and affecting interstate commerce,
25   firearms, in violation of 18 U.S.C. § 922(g)(1) (Count Four); and knowingly and
     intentionally conspiring to provide “material support or resources” to a foreign terrorist
26   organization, in violation of 18 U.S.C. § 2339B(a)(1) (Count Five). (Doc. 158, Second
     Superseding Indictment (“SSI”) at 1.)
27   3
       Defendant was sentenced to 5 years for Count One; 10 years for Count Two; 5 years for
     Count Three; 10 years for Count Four; and 20 years for Count Five. (Doc. 489, Am. J. at
28   1.) Counts One, Three, and Four were to run concurrently with Count Five; Count Two to
     run consecutively to Count Five. (Id. at 1.)

                                                 -2-
 1   appealed the sentences. (Docs. 491, 495.) While the appeals were pending, Defendant
 2   filed a motion for a new trial arguing that the United States violated the Brady doctrine.
 3   (Doc. 505.) On December 23, 2019, the Court issued an indicative ruling stating its
 4   intention to grant Defendant’s motion for a new trial for Count 2 only. (12/23/2019 Order
 5   at 32–33.) On April 30, 2020, after receiving a remand of jurisdiction from the Ninth
 6   Circuit Court of Appeals, the Court issued an Order granting that motion for Count 2 and
 7   denying it with respect to the remaining Counts. (Doc. 664, 04/30/2020 Order.) The
 8   United States filed a motion to dismiss Count 2 on June 15, 2020, which the Court granted
 9   on June 16, 2020. (Docs. 676, 677.)
10          Defendant, who is presently awaiting resentencing, filed the present Motion on
11   April 2, 2021. (Mot.) Defendant argues that that the United States failed to indict, instruct,
12   and prove Count 4 as now required by law and requests a new trial, judgment of acquittal,
13   or dismissal of that Count. (Id. at 1.) On May 16, 2021, the United States filed its
14   Response, urging the Court to deny the Motion on the basis that it is untimely and lacks
15   merit. (Doc. 693, Resp. to Mot. (“Resp.”).) On May 3, 2021, Defendant filed his Reply.
16   (Doc. 696, Reply to Mot. (“Reply”).)
17   II.    LEGAL STANDARD & ANALYSIS
18          Defendant argues that “[t]he [Second Superseding I]ndictment failed to allege, the
19   jury was not instructed that it had to find, and the government failed to prove” an essential
20   element of Count 4—the mens rea requirement. (Mot. at 1.) Prior to the Supreme Court’s
21   2019 decision in Rehaif v. United States, courts did not understand this element to be
22   essential. 139 S. Ct. 2191, 2199 (2019). Defendant argues that Rehaif constitutes a change
23   in law meriting a new trial, a judgment of acquittal, or dismissal of Count 4. (Mot. at 1.)
24   The Court first considers the timeliness of Defendant’s Motion before turning to its merits.
25          A.     Timeliness
26                 i.     Defendant’s Request for a New Trial under Rule 33
27          “Upon the defendant’s motion, the court may vacate any judgment and grant a new
28   trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a). Such a motion must be


                                                 -3-
 1   filed within 14 days of the verdict unless it is “grounded on newly discovered evidence,”
 2   in which case it must be filed within 3 years of the verdict. Id. 33(b)(1)–(2). Defendant
 3   requests a new trial based on Rehaif, which he argues constitutes a change in law. (Mot.
 4   at 1–2.) But “the term ‘newly discovered evidence’ as used in Rule 33 . . . has not been
 5   extended to ‘discovery’ of a new issue of law.” United States v. Shelton, 459 F.2d 1005,
 6   1006–07 (9th Cir. 1972) (citing United States v. Granza, 427 F.2d 184, 186 (5th Cir.
 7   1970)). The Court accordingly finds that Defendant’s Motion is untimely to the extent it
 8   requests a new trial, and denies it to that extent. See United States v. Lara-Hernandez, 588
 9   F.2d 272, 275 (9th Cir. 1978) (“[Rule 33’s] time limit is jurisdictional.”).
10                 ii.     Defendant’s Request for a Judgment of Acquittal under Rule 29
11          Federal Rule of Criminal Procedure 29(a) provides that
12                 [a]fter the government closes its evidence or after the close of
                   all the evidence, the court on the defendant’s motion must enter
13                 a judgment of acquittal of any offense for which the evidence
                   is insufficient to sustain a conviction. The court may on its own
14                 consider whether the evidence is insufficient to sustain a
                   conviction.
15
16   Subsection (c) of Rule 29 provides that a motion for judgment of acquittal must be made
17   within 14 days of the verdict. Id. 29(c). The Court “ha[s] no authority to grant [a] motion
18   for judgment of acquittal filed . . . outside the time limit” set by Rule 29(c). Carlisle v.
19   United States, 517 U.S. 416, 433 (1996). The Court finds that Defendant’s Motion is
20   untimely to the extent it requests a judgment of acquittal, and denies it to that extent.
21                 iii.    Defendant’s Request for Dismissal under Rule 12(b)(3)
22          The last form of relief requested by Defendant is dismissal of Count 4 based on a
23   defect in the Second Superseding Indictment. An objection based on a defect in an
24   indictment “must be raised by pretrial motion if the basis for the motion is then reasonably
25   available and the motion can be determined without a trial on the merits[.]” Fed. R. Crim.
26   P. 12(b)(3)(B). Failing to “raise defenses or objections or to make requests which must be
27   made prior to trial . . . shall constitute waiver thereof.” Id. 12(f). The failure to bring such
28   a motion before trial is excused if the defendant shows good cause. Id. 12(c)(3). The Ninth


                                                  -4-
 1   Circuit has previously held that a “recent Supreme Court case that directly affected
 2   [defendant’s] claim” constitutes the requisite cause under Rule 12(c)(3). United States v.
 3   Mulder, 889 F.2d 239, 240 (9th Cir. 1989); United States v. Anderson, 663 F.2d 934, 939
 4   n.4 (9th Cir. 1981) (government’s failure to raise issue before trial court did not preclude
 5   raising that issue later, in response to intervening Supreme Court decision).
 6          In Rehaif, the Supreme Court held that “in a prosecution under 18 U.S.C. § 922(g)
 7   and § 924(a)(2),” the United States must allege and prove “both that the defendant knew
 8   he possessed a firearm and that he knew he belonged to the relevant category of persons
 9   barred from possessing a firearm.” 139 S. Ct. at 2200. Rehaif “directly affect[s]” Count
10   4, which charged Defendant with a violation of 18 U.S.C. § 922(g) and which Defendant
11   was ultimately convicted of. (SSI at 1.) The United States does not dispute that Rehaif
12   directly affects Count 4. (See Resp. at 7–8 (recognizing that Rehaif adds element to
13   § 922(g) charge).) The Court finds that Defendant’s Motion is timely to the extent it
14   requests dismissal of Count 4 in the indictment and proceeds to the merits.
15          B.     Merits
16          Section 922(g) prohibits specified categories of people from possessing firearms
17   and § 924(a)(2) prescribes penalties for violations of § 922(g). 18 U.S.C. §§ 922(g),
18   924(a)(2). Two categories of people barred from possessing firearms are aliens who are
19   unlawfully or illegally present in the United States and persons who have “been convicted
20   in any court of, a crime punishable by imprisonment for a term exceeding one year[.]” 18
21   U.S.C. § 922(g). Rehaif involved the former and this case involves the latter. In the time
22   since Rehaif, the Supreme Court has clarified Rehaif’s applicability to the latter category
23   of defendants. Greer v. United States, 141 S. Ct. 2090 (2021).
24          In Greer, the Supreme Court provided instructions for courts considering Rehaif’s
25   applicability to defendants convicted pre-Rehaif of being a felon in possession under
26   § 922(g). Id. at 2096. Greer involved challenges by two defendants convicted under
27   § 922(g): one following a jury trial and one following a guilty plea. Id. at 2095–96. The
28   first defendant argued the district court failed to instruct the jury that to convict, it had to


                                                  -5-
 1   find that the defendant knew he was a felon; the second argued that the district court failed
 2   to advise him that the government would have had to make such a showing at trial. Id. at
 3   2096. Neither defendant had preserved his objection in the trial court.4 Id. at 2096. The
 4   Supreme Court addressed both arguments by instructing that
 5                 a Rehaif error is not a basis for plain-error relief unless the
                   defendant first makes a sufficient argument or representation
 6                 on appeal that he would have presented evidence at trial that
                   he did not in fact know he was a felon.
 7
 8   Id. at 2100. When a defendant does make such an argument, the Supreme Court continued,
 9                 the court must determine whether the defendant has carried the
                   burden of showing a “reasonable probability” that the outcome
10                 of the district court proceeding would have been different.
11
     Id.   The Supreme Court held that neither defendant in Greer made this showing,
12
     emphasizing that the two defendants had been convicted of “multiple” felonies and noting
13
     that “[t]hose prior convictions are substantial evidence that they knew they were felons.”
14
     Id. at 2097–98. Lacking any argument on appeal that the defendants would have presented
15
     evidence that they did not in fact know they were felons, the Court concluded that the
16
     defendants could not show a reasonable probability of a different outcome had the Rehaif
17
     error not occurred. Id. at 2098.
18
            Defendant argues that a harmless-error standard of review instead of a plain-error
19
     standard of review should apply. (Reply at 7.) But like the defendants in Greer, Defendant
20
     failed to preserve his objection to the error by failing to file an objection to the Second
21
     Superseding Indictment.     Even assuming that his objection to the First Superseding
22
     Indictment could preserve an objection to the Second Superseding Indictment, it does not
23
     here because Defendant did not object on the basis that he now alleges constitutes error.
24
     Compare MTD FSI (urging dismissal of First Superseding Indictment on basis that the
25
26   4
       A defendant can preserve a claim of error “by informing the court” of the claimed error
     at the time the relevant “court ruling or order is made or sought.” Fed. R. Crim. P. 51(b).
27   If the defendant has an “opportunity to object” but fails to do so, he forfeits the claim of
     error. Id. When a defendant fails to properly preserve an error under Rule 51(b), and later
28   challenges a ruling, the court reviews for plain error. Id.; Greer, 141 S. Ct. at 2096.


                                                 -6-
 1   United States’ failure to disclose certain evidence violates due process) with United States
 2   v. Qazi, 975 F.3d 989, 992 (9th Cir. 2020) (granting post-Rehaif claim for relief following
 3   § 922(g) conviction on basis that defendant’s challenge to indictment argued—quite
 4   prophetically—that the failure to state an essential element of the § 922(g) charge rendered
 5   the indictment defective). The Court therefore reviews for plain error.
 6          A defendant in this scenario faces an “uphill climb” when trying to show plain error.
 7   Greer, 141 S. Ct. at 2097. To prevail, Defendant must demonstrate that he did not know
 8   he was a felon at the time of possession.5 Id. at 2097–98. Demonstrating this will be
 9   difficult because “[f]elony status is simply not the kind of thing that one forgets.” Id. at
10   2097 (quoting United States v. Gary, 963 F.3d 420, 423 (4th Cir. 2020) (Wilkinson, J.,
11   concurring in denial of reh’g en banc)). Defendant did not argue in his Motion that he was
12   unaware of his status as a felon. (See Mot.) Indeed, he unequivocally conveyed on direct
13   examination at trial6 his knowledge that he was a felon:
14                 Q: At some point did you get convicted of some felonies?
15                 A: Yes. I got convicted for—I think it was in 2004, I got
                      convicted for a DUI.
16
17   (Doc. 398, 3/8/16 R. Tr. at 2304.) Defendant then explained how he knew the DUI was a
18   felony:
19
                   Q: [H]ow did it—if you know—how did it become a felony
20                    DUI?
21                 A: At the time I think I didn’t have my license and I was driving
                      without—without my license.
22
23
24   5
       The Court rejects Defendant’s attempt to construe Rehaif’s mens rea requirement as a
     requirement that the United States prove that Defendant knew that, as a consequence of his
25   status as a felon, he was specifically prohibited from possessing a firearm. (Mot. at 10.)
     As made clear by Greer, the relevant inquiry is simply whether a defendant charged with
26   being a felon in possession knew he was a felon, not whether he knew what rights and
     privileges he lost as a result of that status. Greer, 141 S. Ct. at 2097–98.
27   6
       The Court may examine the entire record, including the trial record, in determining
     whether a Rehaif error constituted plain error. Greer, 141 S. Ct. at 2098 (stating that when
28   a reviewing court “conducts plain-error review of a Rehaif instructional error, the court can
     examine relevant and reliable information from the entire record”).

                                                 -7-
 1   (Id. at 2304–05.) Defendant also acknowledged receiving a second felony DUI:
 2                  Q: Do you have more than one felony DUI?
 3                  A: Yes.
 4                  Q: How many do you have?
 5                  A: Two.
 6
     (Id. at 2305.)    Defendant’s testimony about his “multiple” felonies unequivocally
 7
     demonstrates that Defendant knew he was a felon. See Greer, 141 S. Ct. at 2095 (“[A]s
 8
     common sense suggests, individuals who are convicted felons ordinarily know that they
 9
     are convicted felons.”). The Court finds that Defendant has not demonstrated a reasonable
10
     probability that the outcome of the grand jury proceeding or any other aspect of his case
11
     would have been different had the mens rea element been properly included in the Second
12
     Superseding Indictment.
13
            In his Reply, Defendant notes that in a post-arrest interview with FBI agents,
14
     Defendant suggested that he believed that changing his name from Decarus Thomas to
15
     Abdul Malik Abdul Kareem somehow erased his past felonies. (Reply at 3.) But even
16
     were the Court to consider this argument, the Court would find this statement insufficient
17
     to counter Defendant’s statements that he knew he was a convicted felon and the “common
18
     sense” recognition that convicted felons are usually aware of their felon status. See Greer,
19
     141 S. Ct. at 2095. The Court rejects this argument.
20
     III.   CONCLUSION
21
            Defendant’s Motion is untimely to the extent it requests a new trial or a judgment
22
     of acquittal on Count 4. To the extent the Motion requests dismissal of the Second
23
     Superseding Indictment, the Court finds that it is timely, but fails on the merits.
24
     Accordingly,
25
     …
26
     …
27
     …
28


                                                -8-
 1         IT IS ORDERED denying Defendant’s Motion for A New Trial, Judgment of
 2   Acquittal, or Dismissal as to Count 4 of the Indictment (Doc. 692).
 3         Dated this 20th day of July, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -9-
